DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/15/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2021.

Drawings
The drawings are objected to because Figures 1-3, 9a, and 11c contain dark shading.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7-9, 11, 15, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 8,671,957) in view of Warrington et al. (US 2,515,751).
James discloses a one-piece apparatus for curling hair comprising first and second side portions (14, 16) which are secured together in a spaced apart relationship via a connector portion (12), the connector portion being positioned substantially centrally with respect to each side portion; wherein the connector portion has a length of not more than 20mm col. 3, lines 18-22) and wherein the side portions are fabricated from a material which is both resilient and thermally conductive (col. 2, lines 45-57). James does not disclose the side portion each having a width that is at least three times larger (6 times larger) than the length of the connector portion. Warrington et al. .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Warrington et al. as applied to claims 1-3, 6, 7-9, 11, 15, 21, and 22 above, and further in view of Dunlavy (US 2,256,143).
The combination of James and Warrington et al. disclose the claimed invention except for the connector portion provided with a plurality of holes therein.  Dulavy teaches a hair curler having side portions (10, 25) and connector (11) wherein the connector has a plurality of holes therein (see Figure 2). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the connector of James and Warrington et al. be made with holes as taught by Dulavy to promote ventilation.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over James in view of Warrington et al. as applied to claims 1-3, 6, 7-9, 11, 15, 21, and 22 above, and further in view of Weitzner (US 3,343,549).
The combination of James in view of Warrington et al. disclose the claimed invention except for each of the first and second side portions have an outer circumference with a plurality of protrusions located on the outer circumference oriented towards the other side portion, wherein the protrusions are arranged such that the protrusions of the first side portion are located in between the protrusions of the second side portions when the first side portion is folded over to cover both the connector portion and the second side portion. Weitzner teaches a hair curler having first and second side portions (20, 22) with a connector (32) the first and second side portions have an outer circumference with a plurality of protrusions (58) located on the outer circumference oriented towards the other side portion, wherein the protrusions are arranged such that the protrusions of the first side portion are located in between the protrusions of the second side portions (see Figure 8). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first and second side portions of James and Warrington et al. be made protrusions as taught by Weitzner to allow the protrusions to keep the hair locked inside the curler during use.

Claims 1-3, 6-10, 15, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warrington et al. (US 2,515,751).
Warrington et al. disclose a one-piece apparatus for curling hair comprising first and second side portions (14, 16) which are secured together in a spaced apart relationship via a connector portion (12), the connector portion being positioned substantially centrally with respect to each side portion; wherein the side portions are fabricated from a material which is both resilient and thermally conductive (col. 2, lines 45-57). The side 

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL R STEITZ/Primary Examiner, Art Unit 3772